PER CURIAM.
During the pendency of this appeal, the appellant filed in this court a motion to vacate judgment and sentence under Criminal Procedure Rule No. 1, F.S.A. Chapter 924, Appendix, and an original petition for a writ of habeas corpus in this court.
We have no jurisdiction to entertain a motion to vacate filed under Criminal Procedure Rule No. 1 initially in this court, and said motion is therefore dismissed for want of jurisdiction to consider same.
The grounds asserted for relief by appellant in his habeas corpus petition are materially similar to the grounds relied upon for reversal in this appeal. Such grounds being without merit, the habeas corpus petition is denied.
The court has carefully considered the record on appeal and the briefs of the parties, and it is our view that the appellant has failed to demonstrate reversible error. The judgment appealed is therefore
Affirmed.
WIGGINTON, C. J., and RAWLS and SPECTOR, JJ., concur.